Citation Nr: 1217640	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability, to include as due to herbicide exposure. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse, M.A.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1960 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision (skin disability) and a September 2011 rating decision (ischemic heart disability) of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

In December 2011, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Travel Board hearing testimony was relevant to the Veteran's skin disability claim.  The Veteran did not want a Board hearing on the issue of entitlement to service connection for ischemic heart disease.  (See November 2011 VA Form 9.) 

The  issues of entitlement to service connection for neuropathy of the bilateral lower extremities and migraines, to include as due to herbicide exposure, have been raised by the record (See Board hearing transcript page 25), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The newly reopened issue of entitlement to service connection for a skin disability, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record is against a finding that the Veteran has ischemic heart disease.

2.  In an unappealed December 2004 rating decision, the RO denied service connection for a skin disability.  

3.  Evidence received subsequent to the December 2004 RO decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  Ischemic heart disease was not incurred in, or aggravated by, active service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp 2011); 75 Fed. Reg. 53202 (August 31, 2010), C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  Evidence received since the December 2004 RO decision that denied service connection for a skin disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the appellant in August 2007, VA informed him of what evidence was required to substantiate/reopen the skin disability claim, of his and VA's respective duties for obtaining evidence, and of the reasons for the prior denial for entitlement to service connection.  The notice also informed the appellant as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  

In VA correspondence to the appellant in January 2011, VA informed him of what evidence was required to substantiate the ischemic heart disease claim, of his and VA's respective duties for obtaining evidence, and of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman in the event that service connection was granted.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notices were completed prior to the initial AOJ adjudications denying the claims, the timing of the notices does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.


Duty to assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records (STRs), VA and private examination and treatment records and correspondence, and the statements of the appellant and his spouse in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain prior to reopening the skin disability claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a duty to attempt to obtain with regard to the ischemic heart disease claim.

The Board has considered whether a VA examination and opinion with respect to the issue of entitlement to service connection for ischemic heart disease is warranted, but finds that it is not.  Although it is presumed that the Veteran was exposed to herbicides in service, the clinical evidence of record is against a finding that the Veteran has ischemic heart disease.  In January 2011, VA informed the Veteran that he may submit medical evidence that shows a diagnosis and symptoms of ischemic heart disease; however, no such positive evidence has been received.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In the present case, the Veteran has filed a claim for entitlement to service connection for ischemic heart disease without evidence of a current diagnosis of ischemic heart disease or persistent or recurrent symptoms of such.  As discussed below, the evidence of record reflects that the Veteran does not have ischemic heart disease.  Thus, the Board finds that a VA examination is not warranted. 

With regard to the skin disability issue, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2011).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  75 Fed. Reg. 53202 (August 31, 2010), 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connected - Ischemic Heart Disease

The Veteran's DD 214 reflects that the Veteran served in Vietnam from October 1965 to October 1966, and from September 1969 to September 1970.  Thus, it is presumed that he was exposed to herbicides in service.  Despite the presumption of herbicide exposure, the Board finds that service connection for ischemic heart disease is not warranted.  

An essential element of a claim for service connection is that there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 , 225 (1992).  The VA clinical records associated with the claims file are negative for any findings of ischemic heart disease.  Moreover, the Veteran has not asserted that he has ever been clinically diagnosed with ischemic heart disease.  The claims file includes a VA Form 21-0960A, Ischemic Heart Disease (IHD) Disability Benefits Questionnaire, dated in February 2011.  The form reflects that Veteran does not have ischemic heart disease (See section 1, block 1A).  Section VI, block 7 reflects that the Veteran's myocardial perfusion study was negative for ischemia.  Thus, not only is there no positive clinical evidence of ischemic heart disease, but there is a clinical statement that he does not have ischemic heart disease.  

As the evidence reflects that the Veteran does not have ischemic heart disease, service connection is not warranted.  The Board notes that the evidence of record reflects that the Veteran has aortic value stenosis.  Aortic valve stenosis is not a disease for which presumptive service connection is warranted.  38 C.F.R. § 3.309.  Moreover, the STRs are negative for complaints of, or treatment for, the aortic valve.  There is no competent evidence of record that the Veteran's aortic valve stenosis may be causally related to active service, to include exposure to herbicides, or that it manifested to a compensable degree within one year after separation from service.  Thus, service connection is not warranted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

New and Material Evidence - Skin disability

Historically, the appellant's claim for entitlement to service connection for a skin disability was denied by the RO in December 2004 because the clinical evidence was against a finding that the Veteran's current skin disability of psoriasis was causally related to active service, and because there was no evidence that the Veteran had porphyria cutanea tarda and chloracne which manifested within the required period for presumptive service connection. 

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial in December 2004 consisted of the Veteran's service personnel records, STRs, and VA medical records.

As noted above, the Veteran's DD 214 reflects that the Veteran served in Vietnam from October 1965 to October 1966, and from September 1969 to September 1970.

The Veteran's STRs reflect that in January 1966, he sought treatment for heat rash on the chest.  

An STR dated in March 1966 reflects that the Veteran sought treatment for a rash of the abdomen, chest, and groin.  He was diagnosed with popular confluent rash on the chest and back.  The treatment was for him to change soaps and take "Benadryl."  

A March 21, 1967 STR reflects that the Veteran sought treatment for "fever blisters."  The Veteran was treated with tetracycline and told to use warm compresses.

April 1968 STRs reflect that the Veteran was to been seen for a wart removal.  He was noted to have two lumps, one on the arm and one on the leg.  The diagnosis, after pathology examination, was dermatofibroma.

September 1969 STRs reflect that the Veteran had "JP4" (jet fuel) burns.  He was treated with "Furazone" and a bandage.   

A December 1970 STR reflects that the Veteran had a four year history of exfoliation of the scalp.  It was noted that he had patchy areas and redness.  The impression was seborrhea.  He was to treat with "Selsun" shampoo.

The Veteran's May 1971 report of medical evaluation for separation purposes reflects that his skin was normal upon clinical evaluation.    

January, March, and May 2002 VA records reflect that the Veteran was to be seen for a follow up for facial basal cell carcinoma that had required the removal of a large portion of tissue in 1999.  It was also noted that he had a mole on his face and psoriasis which was well controlled on his scalp, which had been treated with selenium sulfide.  The Veteran reported that he primarily gets lesions on his back, lower abdomen, and legs. 

A May 2002 VA record reflects that the Veteran's psoriasis was diagnosed in 1990.  It was noted that per his history, he had tried several types of ointments to treat it.  He reported that he used selenium sulfide lotion shampoo on his scalp on a daily basis.  Upon examination, it was noted that he had a macular red lesion, positive for telangiectasia surrounding it.  His chest was positive for numerous and various shaped oval red plaques with scale.  His back was positive for plaques in a guttate pattern.  His legs were positive for similar various sized red scaly plaques along the extensor and flexor surfaces.  A punch biopsy was performed on the left nasolabial lesion.  Subsequent records reflect that it was positive for basal cell carcinoma (See October 2002 copy of letter to Veteran contained in clinical records, and January 2003 records.)

October 2003 VA records show a diagnosis of tinea pedis, as well as psoriasis.  

A VA examination report dated in October 2004 reflects that the Veteran reported that his lesions began after his separation from the military.  The examiner stated that it is less likely than not that the Veteran's psoriasis is caused by, or a result of, his service in the military. 

Evidence of record since the last final denial

The evidence added to the record subsequent to the last final denial, in December 2004, includes the Veteran's statements, and VA and private medical records.  

A record by Dr. D.S., dated in October 1988, reflects that the Veteran had scattered punctate areas consistent with psoriasis.  The diagnosis was psoriatic dermatitis.  The record does not reflect if it is a VA record or private record. 

Correspondence from J.B., doctor of naturopathy, dated in July 2009, reflects his opinion that the Veteran is "demonstrating systemic skin lesions common to those" which the examiner has "repeatedly seen in Vietnam veterans who were exposed to defoliants while service in battle."

VA records dated in November 2008 reflect a diagnosis of squamous cell carcinoma of the left forehead, and seborrheic keratosis.  

VA records in 2009 reflect diagnoses of, or a history of, psoriasis, malignant neoplasm of the facial area, seborrheic dermatitis, dermatophytosis of the groin, actinic keratosis, and basal cell carcinomas.  They reflect worsening psoriasis in November 2009.  The Veteran underwent an Agent Orange Registry examination in November 2009.

The claims file now includes photographs which are purported to be of the Veteran with numerous marks on his skin. 

The Veteran testified at the December 2011 Board hearing that he came in contact with different fuel and benzene products while in service as a fuel hauler.  (See Board hearing transcript page 6.)  He further testified that after fuel splashed on him, he was treated for rashes but that the problem did not resolve.  (See Board hearing transcript page 7.)

The Veteran testified that after he left the service in 1971, he did not seek treatment for a skin disability until approximately 1977 or 1978, and that it was not until the 1980s when his "whole body" was affected by psoriasis.  He stated that he entered the VA system for care in approximately 1979 in Portland, Oregon.  

The Veteran further testified that his first skin cancer was diagnosed by VA in approximately 1979 or 1980 and that he has had at least five or six cancers removed since then.  (See Board hearing transcript page 15.)  He further testified that in approximately 2008, a VA doctor, the head of dermatology at the Portland VA hospital, told him that he had "Agent Orange behind [his] ears."  

The Veteran's spouse testified that in the 22 years that she has known the Veteran, he has had skin conditions.  


Old and new evidence of record considered as a whole

The Board finds that the evidence of record received since the last final denial is new and material to reopen the Veteran's claim.  The evidence is new as it was not previously of record.  It is material as it reflects a diagnosis of additional skin disabilities, a diagnosis of psoriasis as early as 1988, and a clinical opinion that the Veteran has a skin disability common to those exposed to Agent Orange.  In determining whether the clinical opinions are material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

When considered in conjunction with the record as a whole, the newly received evidence does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.


ORDER

Entitlement to service connection for ischemic heart disease is denied.  

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability, to include as due to herbicide exposure, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a skin disability may be granted on the merits, de novo.  The Board finds that a remand to obtain additional evidence is warranted. 

The Veteran testified that he sought treatment for a skin disability from a private physician in approximately 1978.  (See Board hearing transcript page 10.)  No such records are associated with the claims file.  The Board finds that such records may be useful to the Board in adjudicating the Veteran's claim and VA should attempt to obtain them.

The evidence reflects that the Veteran was diagnosed with psoriatic dermatitis in October 1988; however, no additional records from this time are associated with the claims file.  In addition, the Veteran testified that he entered the VA care system in Portland, Oregon in approximately 1979, when he had a basal cell carcinoma cyst removed from his face.  (The Board notes that the VA clinical records in the claims file reflect that the Veteran had a facial basal cell carcinoma removed in 1999.)  The Board finds that VA clinical records from these time periods may be useful in adjudicating the Veteran's claim.

The evidence reflects that the Veteran has had numerous diagnoses with regard to his skin.  He has indicated that his skin disabilities may be due to herbicide exposure in service, exposure to fuel and chemicals in service as a fuel handler, sun exposure in Vietnam, or related to the skin conditions noted in his STRs.  Based on the evidence of record, the Board finds that a VA examination and opinion which discusses the various skin diagnoses and their etiologies would be useful to the Board in adjudicating the Veteran's claim.  In opining as the etiology of the Veteran's skin disabilities, it would be helpful for the examiner to consider the Veteran's military service and, if applicable, his post service work for the Oregon Highway Department (working toll bridges and draw bridges) for seven years, working for a pulp and paper manufacturer for 17 years, and working as a traffic flagger on highways for eight years.

The records reflect that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  (See December 2009 VA mental health examination report).  The record does not indicate that the Veteran is in receipt of such benefits due to a skin disability; nevertheless, for purposes of completeness, the Board finds that VA should attempt to obtain SSA records.  


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his skin, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  The RO must also attempt to obtain all pertinent VA treatment records from 1979 to present, to include records from the Portland, Oregon VAMC from 1979 to 2002.

2.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  

3.  Thereafter, the Veteran should be afforded a VA examination for skin disabilities.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a skin disability causally related to his military service, to include exposure to herbicides, exposure to chemicals as a fuel handler, exposure to sun as a truck driver in Vietnam, and/or causally related to the skin disabilities noted in his STRs.  In providing an opinion as to the etiologies of the Veteran's skin disabilities, the examiner should consider the Veteran's military service, and if applicable, his post service work for the Oregon Highway Department (working toll bridges and draw bridges) for seven years, working for a pulp and paper manufacturer for 17 years, and working as a traffic flagger on highways for eight years.  The examiner should discuss each of the Veteran's diagnosed skin disabilities.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

4.  Thereafter, the RO should readjudicate the issue of entitlement to service connection for a skin disability.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and representative with an appropriate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


